Title: From James Madison to David Humphreys, 14 April 1803
From: Madison, James
To: Humphreys, David


Sir,
Department of State 14. April 1803.
I have received your letters of the 29th. Ult and 4th. Inst. and the letters and accounts of Messrs. John Bulkeley & Son, which it enclosed. The latter have been adjusted at the Treasury, and 37.841 Milrees found due which will be remitted thro’ London to those Gentlemen of which in due time, they may expect to hear from the Bankers of the Treasury Department at that place.
From a change, which has taken place some time since, the accounts formerly settled at [this?] Department are transferred to the Treasury under new forms and arrangements: but as some co-operation of the former Department is necessary to facilitate the adjustment of those which grew up before the change, it is intended to investigate here the arrearages coming within the denomination last mentioned: in particular it is understood that the monies expended on Barbary negotiations generally remain unliquidated on the Treasury Books. The sums disbursed for that object are exhibited in the enclosed pamphlet. Having been Commissioner for conducting those negotiations, it is presumed that you can trace with facility the channels in which much of the money reached its final expenditure and designate the accountable persons.
As soon therefore as your leisure will conveniently permit, I will thank you to give me such elucidations as will contribute to promote the purpose in view.
As the occasion suggests the intimation, I will also take leave to mention, that your Diplomatic accounts altho’ they have probably been all duly rendered have not been settled. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   JM may have enclosed a copy of Message from the President of the United States, Transmitting Sundry Documents Relative to the Transactions of the United States with the Barbary Powers (Washington, 1802; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 3363). The same documents are printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:368–81, where report “(Z),” omitted from the pamphlet, is included.


